Citation Nr: 1606143	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to recognition of GG as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that recognition of GG as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 was not established. 


FINDINGS OF FACT

1.  GG is the Veteran's natural child.  He attained the age of 18 in October 2009. 
 
2.  GG was initially diagnosed with Asperger's syndrome in 2005, prior to attaining the age of 18. 
 
3.  GG was permanently incapable of self-support by reason of Asperger's syndrome prior to attaining the age of 18. 


CONCLUSION OF LAW

The criteria for recognition of GG as a helpless child of the Veteran have been met. 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.356 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

 On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim. 

II.  Analysis

The Veteran, who is the appellant in this matter, contends that his son GG, who was born in October 1991, was permanently and totally incapacitated prior to attaining the age of 18, and is thus entitled to helpless child benefits.  The RO is noted to have denied this claim based on the evidence confirming a diagnosis and treatment for Asperger syndrome prior to age 18 with continued treatment with medication, but with evidence showing that he graduated high school and he had lettered in football, with plans to attend a community college in the fall, and working on support services.  The RO also noted that GG had a driver's permit and was to take the driver's portion of the test the next week.  The RO acknowledged that his school counselor had stated that he will have difficulties with social interaction, language, and understating direction, but that with support he should be able to function in society.  It was also noted that the social security administration denied his claim due to no disability determination made. 

In order to be classified as a child for VA benefits purposes, the child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2015). 

Principal factors to be considered in determining whether the child is entitled to recognition as helpless include the following: 

(1)  Whether a child is earning his or her own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, will not be considered as rebutting permanent incapability of self-support otherwise established. 

(3)  Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases, whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support will be considered.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356 (2015). 

The focus of analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  For purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  If, however, a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; that is, whether there was improvement sufficient to render the claimant capable of self-support.  If the child is shown to be capable of self-support at 18, VA is not required to proceed further.  Dobson v. Brown, 4 Vet. App. 443 (1993). 

In support of his contentions of the permanent incapacitation of GG, records have been submitted including private, school and records obtained and generated by the Social Security Administration.  The evidence shows that when GG was a child beginning around the age of 4 in October 1996 he was diagnosed with behavioral problems, with the assessment adjusted to attention deficit hyperactivity disorder (ADHD) and oppositional defiant disorder in November 1996 after he turned 5.  The diagnosis of ADHD and behavioral problems continued to be made in records between December 1996 and November 2005, with problems such as aggressive behavior noted in February 1999 for which he was prescribed Clonidine.  This medication was described as controlling his behavior problems in a February 2000 note.  

His diagnosis of ADHD continued to be given in records up to 2005.  In a May 2005 new patient evaluation by Cape Girardeau Physicians Associates for a second opinion regarding Asperger's syndrome, it was noted that he was presently at a level in school where he did not qualify for special services unless diagnosed with an emotional disturbance.  He was noted to have been found by a psychologist to not meet the criteria for ADHD, but the psychologist was unable to provide another diagnosis.  He was noted to have passed seventh grade with special services for math and for any other time he has trouble redirecting himself.  He also was in speech therapy and received As, Bs and Cs in school.  Although he was said to have friends, they were strictly in-school friends and he did not socialize with others besides his family outside of school.  He was noted to become unglued if his routine changed and could only focus on one activity at a time.  He preferred to spend his free time with mechanical objects and social interactions were always a bit "off."  He was found to meet the criteria for Asperger's syndrome based on DSM-IV criteria.  

A July 2005 letter from his pediatrician, HD, M.D., from Cape Girardeau Physicians Associates also gave an opinion that he met the criteria for Asperger's syndrome under DSM-IV.  This letter noted that the child's mother was concerned because he was deemed to no longer qualify for special school services and there were worries about his success if he were to be completely mainstreamed in school.  Dr. H.D. recommended that he continue to receive special education services based on the diagnosis of Asperger's.  In October 2005 GG underwent special testing by the Judevine Outreach Services for the Southeast Missouri Autism project and was found to meet the criteria for an autism spectrum disorder.  Thereafter, he worked with this service throughout 2006 with supportive services including for travel, treatment plan, family support, and community inclusion.  

He continued to be followed up for Asperger's syndrome and anger control issues by Dr. H.D. with a February 2006 note continuing to diagnose Asperger's syndrome, with irrational fears and anxieties noted, as well as problems with emotional lability several times a day and lack of normal social relationships.  He was noted to be having anger issues at school in April 2006 and acted out towards a teacher by crumpling a piece of paper on her desk.  The Veteran who is GG's father, expressed at the time that given the situation he might actually physically harm the Veteran or his mother.  In July 2006 he was noted to have some issues with authority figures, particularly female ones, and had been noted to have anger issues and problems with school bullies, but overall he was noted to have finished the school year well and was moving on to the next grade.  The diagnosis of Asperger's syndrome continued to be made.  A November 2006 visit for medication management and other medical problems revealed GG to have inappropriately rude behavior towards the physician and parents, behaving disrespectfully and angrily and he was noted to have ongoing problems with authority figures including his parents and the treating physician.  Changes to medication were made, and in January 2007 he was said to be doing great on Tenex and Zoloft daily.  In May 2007 he was described as having had done well the last few months with his behavior having improved, but it was also noted that his parents had kept a very rigid schedule for him.  During this particular visit GG was noted by the physician to be a little upset by the visit and he was noted to have continued issues with seeing a female physician and ongoing problems with anger. 

The evidence from Dr. H.D.'s records includes periodic well checks including a June 2008 well check record at 16 and a half years old that described him as having Asperger's syndrome with a past history of aggression problems well controlled with medications and he was noted to be getting Bs, Cs and Ds in school.  He had plans in his upcoming junior year to take classes including algebra and personal finance.  A December 2008 follow-up revealed that he had not passed his driver's test after taking it 5 or 6 times.  In June 2009 a well-check for when he was 17 and a half years old indicated that he had finished his junior year of high school, with As, Bs and Cs, attended prom and was planning to attend community college.  He had his driver's permit but no license.  He was doing well on medication with his aggression under control.  He continued to be assessed with Asperger's syndrome.  On follow-up in December 2009 he was noted to have had a great senior year and lettered in football with plans to attend community college in the fall.  He was noted to have passed his drivers permit only after having someone read him the questions, with a history of having failed the written portion numerous times before.  
 
Social Security records include a November 2009 disability questionnaire which reported issues with talking, memory, completing tasks, concentration, understanding, following instructions, and getting along with others.  He was noted to be able to do tasks such as pet care with reminders and tended to forget tasks like housework.  He had to be reminded to take medications but otherwise had no issues with self-care.  He could make a sandwich or popcorn but got too easily distracted and forgetful for cooking.  He described himself as being easily irritated by people.  His mother filled out a report describing him as having no social skills, would speak his mind with no filter as to what was appropriate to say to others, and would get easily irritated.  A mental health functional capacity assessment form described him as being moderately limited in his ability to understand and remember detailed instructions, maintaining attention and concentration for extended periods of time; performing activities in a schedule; sustaining ordinary routines without special supervision; working in coordination to others without being distracted and making simple work-related decisions.  Socially he was moderately limited interacting appropriately with the general public; asking simple questions or requesting assistance and adhering to basic standards of neatness and cleanliness.  He was markedly limited in getting along with coworkers or peers without distracting them or exhibiting behavioral extremes in his ability to accept instructions and respond appropriately to criticism from supervisors.  He was also markedly limited in his ability to respond appropriately to changes in the work setting, and in setting realistic goals or making plans independently of others.  

Among the Social Security records was a January 2010 psychological evaluation by B.L., Ph.D., for the purpose of assessment of GG's ability to engage in work related activities in an ordinary work situation.  It was noted that his history included being diagnosed with Asperger's syndrome 4 years earlier with a history of having an individual education program (IEP) for reading comprehension and behavioral problems.  He was noted to be a B and C student who was never held back in school.  School records were noted to reflect an IQ of 91 with poor anger control and a sense of persecution.  The diagnoses included Axis I diagnosis of Asperger's syndrome; Axis II schizotypal personality disorder; Axis III a history of spinal meningitis; and Axis IV problems in his social network.  His GAF score was 47 currently and highest in the past year was 53.  

The summary was that he appeared to function in the average range of intellectual ability and was exhibiting symptoms of Asperger's syndrome and schizotypal traits.  He was viewed as mildly impaired in his ability to understand instructions and mildly to moderately impaired in his ability to remember instructions.   He was also moderately impaired in sustaining concentration and markedly impaired in his ability to interact socially and in being able to adapt to his environment and persist in tasks.  He was deemed capable of managing his finances with considerable assistance and supervision.   A January 2010 report of consultant's notes attached to the disability evaluation essentially summarized the findings from the psychological evaluation of the same month, and pointed out that the evidence indicates that GG has a significant mental impairment that precludes even simple unskilled jobs in a competitive work environment.  Although there has been some improvement in GG's behavior at school, he continued to require significant supervision and guidance in order to handle many basic needs adequately, let alone in a competitive environment.  

In a January 2011 letter, GG's special education teacher who taught him from 3rd grade until graduation described him as having made great progress but that he would always have social difficulties and problems with social language.  He was described as having problems with words that have multiple meanings.  He also misused words, talked very bluntly and used the wrong tones of voice which caused him to be misunderstood.  Academically he was described as very capable but his characteristics of Asperger's syndrome interfered with his ability to function successfully without assistance or support.  Correspondence was also submitted in January 2011 from his former high school counselor who noted GG's difficulty getting along with classmates and upper classmates when he was a freshman and described his saying inappropriate things to others that got him in trouble.  He was noted over the four years of high school to have learned not to be quite as blunt and say all his thoughts aloud.  With his difficulties from Asperger's, however, he would always have problems with social interactions, language and understanding direction.  He did not understand social cues and often spoke in monotone.  Again he was described as being able to function in society but only with support from people who understood his disability and the best way to communicate.  

This January 2011 letter was accompanied by school records from a comprehensive evaluation in March 2005 that document him as having had problems with social and functional issues particularly problems with language difficulties and getting along with others.  The records show that as early as kindergarten in 1998 he was receiving speech therapy and had been evaluated for behavior, social and academic functioning in 2000.  Following observations and test results from the March 2005 evaluation, GG was said to demonstrate the behaviors to continue being classified as Emotionally Disturbed and Language Disordered at this time.  His behavior interfered with his ability to perform at an academic level that he was capable according to his evaluation results.  Although overall language scores were commensurate with his cognitive ability, he displayed severe deficits in social language, multiple meanings and figurative language.  Comments and concerns in conjunction with this evaluation included a February 2005 statement describing the major concerns to be behaviorally based rather than academically based, with problems such as inappropriate emotional outbursts and socially inappropriate behaviors towards others.  

A June 2012 letter from Dr. HKD confirmed that she treated GG as a child from 2005 to 2009 and that as a result of his diagnosis on the autism spectrum of Asperger's syndrome, he was impaired in his ability to function independently and would always need someone to oversee his wellbeing, his personal life and finances.  He was described as being unable to live independently.  

An April 2014 psychological evaluation report by T.H.B., Ph.D., noted that GG graduated high school in 2010 having used special education services to assist with work.  After that he was noted to have done 4 semesters at community college, not having done initially well but beginning to show improvements.  He currently had 12 credits and held no job.  The battery of tests he was administered confirmed he met the criteria for autism spectrum disorder, and he continued to display deficits of social communications, nonverbal communication, social interaction skills and friendship development.  He also was noted to display very restrictive and repetitive interests that interfered with other areas of function.  Although not displaying overall relationship deficits, he was displaying some adaptive behavior weaknesses outside of his social relationships, including employment experiences, managing money and managing his health.  

The Veteran's substantive appeal of June 2014 alleged that GG was treated for ADHD from age 5 to 13 when he was diagnosed with Asperger's syndrome.  He was described as only having finished high school with help from others and tried college but only finished 2 semesters.  Since then he basically gave up and stayed in his room and only went out for doctor visits.  

Having reviewed the evidence the Board finds that it supports a finding that GG, the Veteran's child, qualifies as a helpless child for the purposes of VA benefits on the basis of permanent incapacity for self-support before attaining the age of 18 years.

The evidence confirms that beginning in early childhood, GG was treated for behavioral issues with a diagnosis of ADHD provided until 2005, when he diagnosed with Asperger's syndrome.  Thus he is shown to have a disability diagnosed prior to age 18.  The Board also finds that the overall evidence also shows that his Asperger's syndrome to result in a severe behavioral impairment to the extent that he has permanent incapacity for self-support.  Most significantly the evidence reveals that his ability to interact appropriately with others is so adversely impacted as to render employment under ordinary work situation implausible.  

The Board lends great weight to the findings of his pediatrician in this matter, Dr. HKD, who confirmed in a June 2012 letter that GG was essentially unable to live independently and would always need someone to oversee his well-being, his personal life and finances.  The treatment records from this physician documenting his treatment under her when he was under 18 years old are noted to support this conclusion and provide examples of the extent of his impairments.  The January letters from his former teacher and counselor in high school likewise confirm that his impairments resulting from Asperger's syndrome resulted in his inability to socialize normally with others and indicate that he would only be able to function in society if he is provided support from people who understand his disability and the best way to communicate with him.  The school records submitted along with these letters also confirm the serious social academic difficulties experienced by GG during his school years prior to reaching the age of 18.  

Likewise the Board notes that the records generated in conjunction with his Social Security disability claim provide a picture of GG as an individual who requires a great amount of supervision in order to successfully complete normal activities of daily living.  The January 2010 psychological evaluation resulted in an opinion that he was markedly impaired in his ability to interact socially and it was pointed out in the summary of the findings from this indicates that he has a significant mental impairment that precludes even simple unskilled jobs in a competitive work environment.  This report further stated that despite some behavioral improvement at school, he continued to require significant supervision and guidance in order to handle many basic needs adequately, let alone in a competitive environment.  

The Board does acknowledge that GG is shown to have met some milestones that the RO appeared to weigh heavily in its decision to not recognize him as a helpless child, including his having passed high school (which was described by the RO's Statement of the Case as having "functioned well in as a normal educational setting"); having plans to attend community college; having participated in high school football and having passed the test to obtain a driver's permit.  

Close review, however, of the actual circumstances behind these milestones reveal that he required specialized education services throughout his schooling, even during high school level, his attempt to attend community college ultimately failed, and the driver's permit was only obtained after he failed the test multiple times and was provided with special support in passing it.  Regarding his participation in high school football, there is not sufficient evidence as to the circumstances of such participation as to make a finding as to the significance of such participation in this matter.  As previously discussed, however, the bulk of the competent evidence reflects that his impairment due to Asperger's syndrome has required a great deal of support from others in order to meet his educational milestones and to function in general.  Such evidence reflects that he would not be capable of functioning independently, including in an employment situation.  There is not shown to be any opinions from competent professionals tending to contradict these findings.  

In sum, the Board finds that GG meets the criteria for recognition as a helpless child and was incapable of self-support before the age of 18.  Therefore, the claim is granted. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.57(a)(1) (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Recognition of GG, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


